Citation Nr: 1642552	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  13-07 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The VA RO in St. Petersburg, Florida is currently the Agency of Original Jurisdiction.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.


REMAND

The Veteran contends he has a bilateral hearing loss disability and tinnitus due to exposure to acoustic trauma while serving as an Aviation Boatswain Mate during active service.

As an initial matter, the only VA medical treatment record associated with the evidence before the Board is the record of an audiology consultation dated in December 2010, which appears to have been submitted by the Veteran himself.  In his November 2011 Notice of Disagreement, the Veteran reported first seeking medical treatment with VA in 1999.  On remand, development to obtain all outstanding VA medical records should be completed.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

The Veteran was afforded a VA audiology examination in an April 2011.  The examiner did not report the testing results due to "poor reliability," stating that "[d]espite reinstruction and retesting, pure tone averages were not in agreement with speech reception thresholds," and that "overall responses were inconsistent" and "markedly different" from a December 2010 VA audiogram.  The examiner determined that the results of the April 2011 VA audiology examination suggested a non-organic hearing loss component; she was unable to provide a diagnosis or nexus opinion without resorting to mere speculation due to the poor reliability of the test results.

The Board finds the April 2011 VA opinion provides neither positive nor negative support for the Veteran's claims.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (2009).  Notably, the December 2010 VA audiogram reflects that the Veteran has a bilateral hearing loss disability as defined by VA regulations.  See 38 C.F.R. § 3.385 (2016).  Given these circumstances, the Board finds that the Veteran should be afforded an additional opportunity to undergo a VA examination that might help to substantiate his claims.  The Board notes that, "[t]he duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran fails to cooperate with the examiner, the results will once again be invalid and the Board will decide the claim without the benefit of the examination results.   

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claims, to include all outstanding VA treatment records.

2.  Then, the Veteran should be provided a VA examination by a state licensed audiologist to determine the nature and etiology of any hearing loss disability and tinnitus found.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

Following a review of the record, and with consideration of the Veteran's lay statements and those submitted on the Veteran's behalf, the examiner should provide opinions concerning the following:

* Whether there is a 50 percent or better probability that any bilateral hearing loss disability found began in or is otherwise etiologically related to the Veteran's active service.

* Whether there is a 50 percent or better probability that any tinnitus found began in or is otherwise etiologically related to the Veteran's active service. 

If, and only if, the examiner finds the Veteran has a hearing loss disability which is due to his active service:

* Whether there is a 50 percent or better probability that any tinnitus found is due to a bilateral hearing loss disability.

For purposes of the opinions, the examiner should assume that the Veteran's reported history of in-service noise exposure is credible.

A complete rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide any required opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

4.  The RO or the AMC should also undertake any other development it deems to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

